Citation Nr: 1216494	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-49 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder. 

2. Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a stomach disorder, to include a duodenal ulcer.

3. Entitlement to service connection for a heart disorder, including coronary artery disease.

4. Entitlement to service connection for a lung or respiratory disorder.

5. Entitlement to service connection for a foot disorder, including ulcers of the feet.

6. Entitlement to service connection for an eye disorder, to include glaucoma and cataracts.

7. Entitlement to service connection for a genitourinary disorder, to include a prostate disorder or a urinary disorder.

8. Entitlement to service connection for a leg disorder, to include deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1955 to September 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

With regard to the claims for service connection for a heart disorder, a lung or respiratory disorder, a foot disorder, an eye disorder, a genitourinary disorder, the Veteran is competent to report ongoing observable symptoms or diagnoses from doctors. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Service treatment records confirm in-service treatment for pharyngitis, prostatitis, and difficulty with urination. See, e.g., STRs (June 1955). At separation, the Veteran reported chest pain, a cough, foot troubles and leg cramps. See Discharge Examination (Sept 1955). He contends that all of the claimed disorder may be due to or have been aggravated by thorazine, a medication he was prescribed in service. See VA Form 9 (2010). He also contends that these disorders have been continuous since service. See Claims File, generally. As such, a VA examination or examinations should be scheduled. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

Specific to the requests to reopen claims for service connection for a duodenal ulcer and for a psychiatric disorder, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006). In determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was finally denied on any basis. Evans v. Brown, 9 Vet. App. 273 (1996). The Veteran's claims to reopen claims for service connection for a duodenal ulcer and service connection for a psychiatric disorder were last denied in a December 2007 rating decision. This decision was affirmed by the Court of Appeals for Veterans Claims in January 2010. The Veteran filed a claim to reopen these claims in February 2010. He was sent two incorrect Kent notices in February 2010. Proper notice should be provided on remand. Kent, supra, Evans, supra.

Review of service treatment records shows that the Veteran was treated as an inpatient for pharyngitis, prostatitis, a duodenal ulcer, and a psychiatric disorder. See STRs (June 1955). Inpatient treatment records are not associated with the claims file and may have been separately-filed. In addition, the Veteran's service personnel records are not associated with the claims file. Service treatment records, including separately-filed hospital records, and service personnel records, should be obtained. 38 C.F.R. § 3.159 (2011).

In a statement in May 2010, the Veteran reported that he had been treated at VA medical centers (VAMCs) since the 1950s. The earliest VA treatment records associated with the claims file are dated in 2008. In a January 1985 statement, the Veteran reported treatment by a Dr. Boring, beginning in 1983 and lasting for about a year. He also reported treatment from private providers in the 1950s and 1960s. Attempts should be made to obtain these records. 38 C.F.R. § 3.159 

The Veteran is in receipt of Social Security Administration (SSA) disability benefits (see, e.g., Veteran's Statement (April 2011) and SSA Printout (June 2008) and it does not appear that VA attempted to obtain any potentially relevant records. Such records should be obtained on remand. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

He contends that they may be due to or have been aggravated by thorazine, a medication he was prescribed in service. See VA Form 9 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Send the Veteran and his representative a notice letter advising them of the evidence and information necessary to substantiate his application to reopen the claim for service connection for a psychiatric disorder and the claim for service connection for a duodenal ulcer, pursuant to Kent. This notice should include the definition of "new and material" evidence. This notice should advise the Veteran that his claims was last denied in a December 2007 Board decision because (a) there was no new evidence that a psychiatric disorder was incurred in or aggravated by service and (b) there was no evidence of a current diagnosis of a duodenal ulcer.

2. Contact the National Personnel Records Center in St. Louis, Missouri, and request the Veteran's service personnel record and any additional service treatment records, including separately-filed hospital records.

3. Contact the Veteran and ask him to (a) identify any VA facility where he has been treated from the 1950s to the present, (b) identify any private provider who has treated the Veteran, and (c) provide details and contact information for Dr. Boring, who treated the Veteran in approximately 1983.

4. Obtain any updated VA treatment records, including records from the 1950s to the present. Evidence of attempts to obtain these records should be associated with the claims file.

5. Obtain any private treatment records from providers identified by the Veteran, including Dr. Boring. Evidence of attempts to obtain these records should be associated with the claims file.

6. Obtain updated private treatment records for those providers with records already associated with the claims file. Evidence of attempts to obtain these records should be associated with the claims file.

7. Obtain the Veteran's complete SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file.

8. Then, schedule a general examination of the Veteran to determine the nature and etiology of the claimed disorder. If the RO/AMC determines that any disorder should be addressed by a specialist, such an examination should be scheduled. The claims folder and a copy of this remand must be reviewed by the examiner, and all indicated tests and studies should be performed.

Prior to the examination, all appropriate testing should be accomplished. A history should be taken and a physical examination of the Veteran should be conducted for the following:

* A heart disorder, including coronary artery disease.
* A lung or respiratory disorder.
* A foot disorder, including ulcers of the feet.
* An eye disorder, to include glaucoma and cataracts.
* A genitourinary disorder, to include a prostate disorder or a urinary disorder.
* A leg disorder, to include deep vein thrombosis.

All relevant diagnoses should be assigned. 

For any diagnosed disorder, the examiner should provide an opinion as to the medical probabilities that it is at least as likely as not (50/50 probability) the result of (incurrent in) or was aggravated by active military service, including use of Thorazine in service.

With regard to the claimed heart disorder, the examiner should discuss the Veteran's reports of chest pain at discharge in September 1955.

With regard to the claimed lung or respiratory disorder, the examiner should discuss the Veteran's in-service pharyngitis. See, e.g., STRs (June 1955). He/she should also discuss the Veteran's reports of chest pain and a cough at discharge in September 1955.

With regard to the claim genitourinary disorder, to include a prostate disorder or a urinary disorder, the examiner should discuss the Veteran's in-service prostatitis and difficulty with urination. See, e.g., STRs (June 1955).

With regard to the claimed foot disorder and leg disorder, including deep vein thrombosis, the examiner should discuss the Veteran's reports of foot troubles and leg cramps at discharge in September 1955.

The examiner is advised that the Veteran is competent to report his observable symptoms. The examiner should set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptoms since the Veteran's period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined, and whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

(The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. After completing the above action, the claims should be readjudicated. If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



